Title: To Thomas Jefferson from Henry Orne, 12 July 1820
From: Orne, Henry
To: Jefferson, Thomas


 Sir.
Boston
July 12th 1820
On an occasion which reminds us of the great authors of our independence, and more especially on an occasion when the principles are enquired into which lead to that independence, and by which it may be perpetuated, no American can forget the highly venerated author of the instrument by which that independence was declared. Impressed with a deep conviction that to no one is our country more indebted for the secure establishment, and increasing popularity of the fundamental principles of our national institutions, permit me to offer to you, sir, the accompanying feeble effort to render those principles more generally understood, and more profoundly cherished, by the great body of the American people.That your services may be duly estimated by posterity, and that the decline of your life may be as tranquil and happy, as the meridian of it has been active and useful, seems, at this moment, to be almost the unanimous wish of the whole American people; but perhaps of no one more than him, who subscribes himself.with feelings of great respect and profound veneration Your obedient servant.Henry Orne